Citation Nr: 0322820	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  97-06 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1962 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2003, the Board granted the veteran's 
original claim as to whether new and material evidence had 
been received to reopen his claim for service connection for 
PTSD.  After reopening the claim, the Board undertook 
additional development of the evidence.    


REMAND

As noted in the introduction, in March 2003, the Board 
directed additional development of the evidence pursuant to 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  One reason for the Federal Circuit's ruling appears 
to be that the regulation in question allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration which was contrary 
to the appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
(West 2002).

The Board's March 2003 development memorandum requested that 
the veteran be scheduled for a VA mental examination for the 
veteran's PTSD claim.  A review of the record shows that all 
development requested has been completed, including receipt 
of the report from VA mental examination conducted in June 
2003.  However, the medical evidence from development has not 
received initial consideration from the RO.  In light of the 
recent judicial decision, which mandates that the Board 
return cases to the RO for review of newly developed 
evidence, the Board must return the case to the RO for 
further action prior to appellate review.

Accordingly, this case is REMANDED for the following:

1.	The RO should review the record and 
take any 
necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.	After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record (to 
specifically include the additional VA 
examination report dated June 2003 which 
was obtained by the Board) and determine 
whether the veteran is entitled to 
service connection for PTSD.  If this 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOHN J. CROWLEY	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



